Mr. Justice McKenna
delivéred the opinion of the court, after making the above statement.
The attack of complainants (we so call plaintiffs in error) is upon the classification of the ordinance. It is contended that, the purpose of the ordinance is to raise revenue and that its classification has no relation to such purpose and theréfbre is arbitrarily discriminatory, and thereby offends the Fourteenth Amendment, of the Constitution of the United States. The character ..ascribed to the ordinance-by the Supreme Court of. the State is not without uncertainty. But wé may assume, as complainants assert, that the court considered thé ordinance as a revenue measure only.. The court said: “The ordinance may be süstainable under the taxing power alone, without reference to its *69reasonableness as a regulatory measure.” And, regarding it as a revenue measure, complainants attack it as unreasonable in basing its classification upon the price of admission of a particular theatre and not upon the revenue derived therefrom; and .to exhibit the discrimination which is asserted to result, a comparison is made between the seating capacity of complainants’ theatres and the number of their performances within given periods and the theatres of others in the same respects and the resulting revenues. But these are accidental, circumstances and dependent, as the Supreme Court of the State said, upon the advantages of the particular theatre or choice of its owner, and not determined by the ordinance. It will immediately occur .upon the most casual reflection that the distinction the theatre itself makes is not artificial and must have some relation to the success and ultimate profit of its business. In other words, there is natural relation between the price of admission and revenue, some advantage certainly that determines the choice. The distinction obtains in every large city of the country. The reason for it must therefore be substantial, and if it be so universal in the practice of the business it would seem not unreasonable if it be adopted as the basis of governmental action. If the action of government have such a basis it cannot be declared to be so palpably arbitrary as to be repugnant to the Fourteenth Amendment. This is the test of its validity, as we have so many times said. We need not cite the cases. It is enough to say that we have tried, so far as that Amendment is concerned, to declare in words, and the cases illustrate by examples, the wide range which legislation has in classifying its objects. To be able to find fault with a law is not to demonstrate its invalidity. It may seem unjust and oppressive, yet be free from judicial interference. The problems of government are practical ones and may justify, if they do not require, rough accommodations — illogical, it may be, and un*70scientific. But even such criticism should not be hastily-expressed. What is best is ,not always discernible; the wisdom of any choice may be disputed or condemned. Mere errors of government are not subject to our judicial review. It is only its palpably arbitrary extercises which, can be declared void under- the Fourteenth Amendment; and such judgment cannot be pronounced of the brdinance, in controversy. Quong Wing v. Kirkendall, 223 U. S. 59.

Judgment affirmed.